Citation Nr: 0815564	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned at a Travel 
Board hearing in January 2008.  A transcript is of record. 

The veteran initially appealed a denial of entitlement to 
service connection for acne vulgaris in addition to the issue 
currently on appeal.  After the RO certified both issues to 
the Board in October 2004, the RO granted entitlement to 
service connection for acne vulgaris.  That issue is no 
longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2007).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  Whether a veteran's claim that he suffered an event, 
injury, or disease in service is credible is a determination 
that the Board must make.  Id. at 83.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination have been met.  First, the 
Board finds credible the veteran's testimony that he was 
exposed to high temperatures while serving aboard a ship in a 
tropical region.  The veteran's DD Form 214 confirmed that he 
served aboard the USS Hawkins while in the Navy and articles 
submitted by the veteran showed that the USS Hawkins cruised 
the Caribbean during the veteran's tour of duty.  Second, 
medical records from Dr. R.F., a private practice physician, 
showed treatment for anxiety; these records are competent 
medical evidence of a current disability.  Third, the record 
also includes a letter from Dr. R.F., dated in February 2008, 
in which the doctor stated that the veteran's anxiety may 
have been aggravated by working in extreme heat conditions 
while in the U.S. Navy.  

The Board finds that in light of the Court's holding that 
whether the evidence indicates that the disability may be 
associated with the veteran's service is a low threshold, Dr. 
R.F.'s letter suggesting a possible link between the 
veteran's active duty service and his anxiety satisfies this 
criterion.  McLendon, 20 Vet. App. at 82-83.  At this time 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim and the veteran should 
be provided with an appropriate examination. 

The veteran has supported his service connection claim with 
statements suggesting both direct and secondary theories of 
entitlement.  In a statement dated in August 2003, he alleged 
that the severe conditions he experienced in the Navy caused 
a nervous condition, manifested by severe shaking.  At his 
Travel Board hearing, the veteran's representative asserted 
that the veteran's nerve condition, which he referred to as a 
neurological disability, was caused by his service-connected 
acne vulgaris.  The veteran's original claim for compensation 
benefits also suggests that the veteran intended to seek 
service connection for a nervous condition as secondary to a 
skin disability. 

The RO provided VCAA notice to the veteran in correspondence 
dated in April June 2003.  The RO did not, however, notify 
the veteran of the elements needed to establish entitlement 
to service connection for the claimed disorders based upon a 
theory of secondary service connection in compliance with the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  On remand, the veteran 
should be provided with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of what the 
evidence must show to establish 
entitlement to service connection for a 
nervous condition (also claimed as a 
neurological condition) as secondary to 
his service-connected acne.

2.  The RO should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that: 

a) The veteran's acne vulgaris caused or 
aggravated any diagnosed nervous (anxiety) 
disorder.

b)  If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity of 
the symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.  



c)  If no such relationship between the 
veteran's nervous (anxiety) disorder and 
acne vulgaris is found, the examiner 
should opine as to whether the veteran's 
current nervous (anxiety) disorder is 
related to military service or any event 
that occurred therein, to include exposure 
to extreme heat.  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
nervous disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

